 
 
 

 
Exhibit 10.11


AGREEMENT TO TRANSFER MEMBERSHIP INTEREST




AGREEMENT (“Agreement”) dated as of February 29, 2008 (the “Effective Date”),
among (a)  TRACKPOWER, INC. (the “Assignor”), a Wyoming corporation having an
address at 3565 King Road, Suite 102, King City, Ontario, Canada L7B 1M3, (b)
SOUTHERN TIER ACQUISITION II LLC (“Southern”), a New York limited liability
company having an address at c/o Newmark Knight Frank, 125 Park Avenue, New
York, New York 10017, and (c) ONEIDA ENTERTAINMENT LLC (“Oneida”), a Delaware
limited liability company having an address at c/o Plainfield Asset Management
LLC, 55 Railroad Avenue, Greenwich, Connecticut 06830 (Southern and Oneida
hereinafter referred to herein collectively as the “Assignee”).  The Assignor,
Southern and are sometimes referred to herein, each as a “Party” and,
collectively, the “Parties”.




W I T N E S S E T H:




WHEREAS, Assignor and Assignee are members of AMERICAN RACING AND ENTERTAINMENT,
LLC, a New York limited liability company (the “Company”), and are parties to
the Amended and Restated Operating Agreement of the Company, dated March 1, 2006
(as amended, supplemented or otherwise modified from time to time, the
“Operating Agreement”; capitalized terms used herein without definitions shall
have the meanings given to such terms in the Operating Agreement); and


WHEREAS, the Assignor wishes to sell, assign, transfer and convey to Assignee
all of its Membership Interests in the Company, which shall be deemed effective
after giving effect to the application of the proceeds of the purchase price as
contemplated by Section 3 hereof and shall specifically include 24,532.82 Units,
which represent 4.94% percent of the Membership Interests in the Company) (the
“Interest”), which Interest shall be divided equally between Southern and
Oneida, and all rights held by Assignor under the Operating Agreement that
relate to the Interest, all upon the terms and subject to the conditions set
forth in this Agreement;


NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:


1.           Conveyance of Interest:  Upon the terms and subject to the
conditions set forth in this Agreement, Assignor hereby agrees to sell at the
Closing (as hereinafter defined), and Assignee hereby agrees to purchase at the
Closing, all of Assignor’s rights, title and interest in and to all of the
following property (collectively, the “Transferred Property”):


(a)           the Interest; and

 
 

--------------------------------------------------------------------------------

 



(b)           all of Assignor’s rights under or in respect of the Operating
Agreement that relate to the Interest, including but not limited to any right to
(i) allocations of profit and losses as set forth in Article 8, and (ii)
distributions as set forth in Article 9 (the “Assigned Rights”); and


(c)           the consulting fees, if any, due Assignor pursuant to the
Consulting Agreement between Nevada Gold – Vernon Downs, Inc., Assignor and
Vernon Downs Acquisition, LLC dated in or about May, 2006 and the Consulting
Agreement between Nevada Gold – Tioga Downs, Inc., Assignor and Tioga Downs
Racetrack, LLC dated in or about May, 2006 (the “Consulting Fees”).


in each case, free and clear of all liens, pledges, claims, security interests,
encumbrances, charges, restrictions or limitations of any kind, whether arising
by agreement, operation of law or otherwise (collectively, “Liens”).  The
Interest (and the corresponding Assigned Rights and Consulting Fees) shall be
sold to the Assignee as follows: (i) 50% of the Interest (and the corresponding
Assigned Rights and Consulting Fees) to be sold to and purchased by Southern;
and (ii) 50% of the Interest (and the corresponding Assigned Rights and
Consulting Fees) to be sold to and purchased by Oneida.


2.           Liabilities. Upon the terms and subject to conditions set forth in
this Agreement, as of the Closing, each of Oneida and Southern, solely on behalf
of itself and not on a joint and several basis, shall (x) assume and pay all
liabilities and obligations arising from the ownership of its portion of the
Interest that arise on or after the Closing Date and (y) perform all of the
terms, covenants and conditions to be performed under the Operating Agreement
with respect to its portion of the Interest that arise on or after the Closing
Date (collectively, the “Assumed Obligations”).  Notwithstanding the preceding
sentence, except for the Assumed Obligations, Assignee is not, directly or
indirectly, assuming, and shall not in any way be or become responsible for, any
liabilities (all such liabilities being referred to herein as the “Excluded
Liabilities”) of Assignor arising under or relating to the Transferred Property
or the Operating Agreement which arise, directly or indirectly, out of (i)
events occurring prior to the Closing Date, whether or not such liabilities are
known or unknown as of the Closing Date, (ii) Assignor's transfer of the
Transferred Property to Assignee, (iii) the inaccuracy of any representation or
the breach of any covenant or agreement made by Assignor in the Operating
Agreement, or (iv) any tax liabilities of Assignor, including liability for
taxes attributable to income or losses allocated to Assignor in respect of any
of the Interest.


3.         Purchase Price:  In full consideration for the Transferred Property,
Assignee shall pay Assignor at the Closing, as the aggregate purchase price, the
sum of NINE HUNDRED THIRTY FOUR THOUSAND SIXTEEN and 26/100 ($934,016.26)
DOLLARS to be paid as follows:


(a)           ONE HUNDRED THOUSAND and 00/100 ($100,000.00) DOLLARS to Assignor;
and

 
 

--------------------------------------------------------------------------------

 





(b)           EIGHT HUNDRED THIRTY FOUR THOUSAND SIXTEEN and 26/100
($834,016.26) DOLLARS to Assignor, via the forgiveness of the $700,000.00 loan
made by Assignee to Assignor on October 20, 2006 and evidenced by a Promissory
Note of said date (the “Trackpower Loan”); and


4.         Deliveries:  The following deliveries shall be made simultaneously
with the payment of the Purchase Price (the “Closing”):


(a)           Assignor shall deliver:


(i)
an original corporate resolution of the directors authorizing the sale of the
Transferred Property;
   
(ii(ii)
an original assignment and assumption agreement in the form of Exhibit A (the
“Assignment Agreement”), executed and acknowledged by Assignor and the members
of the Company; and
   
(iii)
an original acknowledgment by Assignor that the full Purchase Price has been
paid in full.



(b)           Assignee shall deliver:


(i)
payment as required by Paragraph 2 hereof;
   
(ii)
counterpart signatures of the Assignee for the Assignment Agreement; and
   
(iii)
an original acknowledgment by Assignee that the Trackpower Loan has been
forgiven.



5.           Assignor’s Warranties and Representations:  Assignor hereby
warrants and represents to Assignee, as of the Closing:


(a)           Assignor has good, exclusive and unencumbered title to the
Transferred Property, free and clear of any and all Liens, other than the Pledge
and Security Agreement dated October 20, 2006 by Trackpower, Inc. to the
Assignee.


(b)           The execution, delivery and performance by the Assignor of this
Agreement are within its powers, have been duly authorized by all necessary
action pursuant to its charter and other organizational documents, requires no
further action by or in respect of, or filing with, any governmental body,
agency or official, and does not (i) violate, conflict with or cause a breach or
a default under any provision of applicable law or regulation, or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it or the Transferred Property (or any part thereof); (ii) violate, conflict
with or cause a breach or a default under any of its charter and other

 
 

--------------------------------------------------------------------------------

 

organizational documents; or (iii) result in, or require the creation or
imposition of, any Lien on its properties (including the Transferred Property
(or any part thereof)).


(c)           Assignor has not signed or endorsed the Company’s or any of its
subsidiaries’ name to any commercial paper or any other evidence of debt and has
not incurred any obligation or liability contingent or actual on behalf of the
Company or any of its subsidiaries.


(d)           This Agreement constitutes the legal, valid and binding obligation
of the Assignor enforceable in accordance with its terms.


(e)           Assignor is not the subject of any judgments, actions or
proceedings and that none of the aforesaid are threatened against Assignor,
which if adversely determined would have an adverse effect on the Transferred
Property.


(f)           Assignor is not the subject of any proceedings for relief under
the United States Bankruptcy Code or any insolvency laws or any laws for the
composition of indebtedness nor has it made any assignment for the benefit of
creditors nor is it insolvent in any sense.


(g)           Assignor has not, directly or indirectly, dealt with any person
acting in the capacity of a finder or broker, and has not incurred any
obligations for any finder's or broker's fee or commission in connection with
the transactions contemplated by this Agreement.


(h)           Except for the Operating Agreement, Assignor is not a party to any
agreement or document that governs or regulates the terms of the Transferred
Property.  Assignor is not in default under, nor to its knowledge is there any
basis for any valid claim of default by Assignor under, the Operating Agreement.


The representations and warranties set forth in (a) through (h) above shall
survive the Closing.


6.           Assignee’s Warranties and Representations:  Each Assignee hereby
warrants and represents to Assignor, as to itself, as of the Closing:


(a)           The execution, delivery and performance by the Assignee of this
Agreement are within its powers, have been duly authorized by all necessary
action pursuant to its charter and other organizational documents, requires no
further action by or in respect of, or filing with, any governmental body,
agency or official, and does not (i) violate, conflict with or cause a breach or
a default under any provision of applicable law or regulation, or of any
agreement, judgment, injunction, order, decree or other instrument binding upon
it; or (ii) violate, conflict with or cause a breach or a default under any of
its charter and other organizational documents.


(b)           This Agreement constitutes the legal, valid and binding obligation
of each Assignee enforceable in accordance with its terms.

 
 

--------------------------------------------------------------------------------

 



(c)           Neither Assignee is the subject of any proceedings for relief
under the United States Bankruptcy Code or any insolvency laws or any laws for
the composition of indebtedness nor has it made any assignment for the benefit
of creditors nor is it insolvent in any sense.


(d)           Assignee has not, directly or indirectly, dealt with any person
acting in the capacity of a finder or broker, and has not incurred any
obligations for any finder's or
broker's fee or commission in connection with the transactions contemplated by
this Agreement.


The representations and warranties set forth in (a) through (d) above shall
survive the Closing.


7.           Indemnification:


(a)           Assignor hereby agrees to indemnify and hold Assignee harmless
from any liabilities, obligations, losses or expenses, including reasonable
attorney’s fees, that Assignee may incur arising from a breach by Assignor of
any of the representations, covenants and agreements set forth in this Agreement
or in the Operating Agreement.


(b)           Each Assignee hereby, severally and not jointly, agrees to
indemnify and hold Assignor harmless from any liabilities, obligations, losses
or expenses, including reasonable attorney’s fees, that Assignor may incur
arising from a breach by Assignee of any of the representations, covenants and
agreements set forth in this Agreement.


8.           Releases:


(a)           In consideration of the benefits that will accrue to each of the
Parties as set forth in this Agreement and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, each
Party does hereby, on behalf of itself and its parents, subsidiaries,
affiliates, joint ventures, shareholders, members, investors, officers,
managers, directors and employees, and the successors, assigns and heirs of each
of them (collectively, such Party’s “Related Persons”), RELEASE AND FOREVER
DISCHARGE each of the other Parties and each of the other Parties’ Related
Persons (collectively, the “Released Persons”) from all causes of action, suits,
debts, claims and demands whatsoever, whether at law, in equity or otherwise,
known or unknown, suspected or unsuspected, contingent or direct (collectively,
“Claims”), which such Party or any of such Party’s Related Persons ever had, now
has, or hereafter may have against any of the Released Persons on account of or
arising out of any matter, cause or event occurring contemporaneously with or
prior to the Effective Date, including, but not limited to, any and all rights
to indemnification or reimbursement from any of the Released Persons, and
whether or not relating to Claims pending on, or asserted after, the Effective
Date; provided, however, that nothing contained herein shall operate to release,
and shall not constitute Claims hereunder, (i) any Party or any Party’s Related
Persons from its obligations under this Agreement or the Assignment Agreement,
and (ii) any Party or any Party’s Related Persons for (A) acts of fraud that
relate to the conduct of the business or operations of the Company or any
subsidiary thereof (but not including any claim of lender liability), or (B)

 
 

--------------------------------------------------------------------------------

 

any act that constitutes a felony under applicable law and that involves acts of
dishonesty or moral turpitude, including without limitation, embezzlement,
conversion, misappropriation of funds or material property, or the offer,
payment, solicitation or acceptance of any unlawful bribe or kickback.  The
release contained in this Section 8(a) is effective without regard to the legal
nature of the Claims raised and without regard to whether any such Claims are
based upon tort, equity, implied or express contract or discrimination of any
sort.


(b)           Each Party, on behalf of itself and such Party’s Related Persons,
hereby agrees never to bring (or cause or permit to be brought) any action or
proceeding against any of the Released Persons based upon a matter purported to
be released pursuant to Section 8(a).  Each Party hereby agrees that in the
event that any Claim released pursuant to Section 8(a) shall be commenced by it
or any of such Party’s Related Persons against any of the Released Persons, the
release contained in Section 8(a) shall constitute a complete defense to any
such Claim so instituted.


(c)           Each Party hereby covenants and agrees, on behalf of itself and
such Party’s Related Persons, that neither it nor any of such Party’s Related
Persons will encourage any Person to file a lawsuit, claim or complaint against
any of the Released Persons relating to the Claims released pursuant to Section
8(a).  Each Party hereby covenants and agrees, on behalf of itself and such
Party’s Related Persons, that neither it nor any of such Party’s Related Persons
will assist any Person who files or has filed a lawsuit, claim, or complaint
against any of the Released Persons relating to the Claims released pursuant to
Section 8(a) unless such Party or any of such Party’s Related Persons is
required to render such assistance pursuant to a lawful subpoena or other legal
obligation.  If any Party or any Party’s Related Persons is served with any such
legal subpoena or becomes subject to any such legal obligation, such Party shall
provide prompt written notice to the applicable Released Persons thereof and
enclose a copy of the subpoena and any other documents describing the legal
obligation with such written notice.


(d)           Each of the Parties acknowledges and agrees that the release of
any asserted or unasserted Claims against any of the Released Persons pursuant
to Section 8(a) is not, and shall not be construed to be, an admission of any
violation of any Federal, state or local statute or regulation, or of any duty
owed by such Party or any of such Party’s Related Persons to any of the Released
Persons.


(e)           Each Party acknowledges that there is a risk that after signing
this Agreement such Party may discover Claims that are released under Section
8(a), but that are presently unknown to it.  Each Party assumes this risk and
understands that the release set forth in Section 8(a) is a full and final
release and shall apply to any such Claims.  Each Party acknowledges that by
accepting the benefits that will accrue to such Party by entering into this
Agreement, such Party assumes and waives the risk that the facts and the law may
be other than as it believes.

 
 

--------------------------------------------------------------------------------

 



(f)           Each Party certifies and acknowledges that such Party:


(i)            has read the terms of this Agreement and the release and other
agreements set forth in this Section 8, and that such Party understands its
terms and effects, including the fact that such Party has agreed to RELEASE AND
FOREVER DISCHARGE the Released Persons from all Claims;


(ii)            has signed this Agreement and agreed to the release and other
agreements set forth in this Section 8 voluntarily and knowingly in exchange for
the benefits and consideration described herein, which such Party acknowledges
are adequate and satisfactory to it; and


(iii)            has been advised by an attorney of its choice as to the risks
and effects of entering into this Agreement and agreeing to the release and
other agreements set forth in this Section 8.


(g)           This Section 8 and the release and other agreements contemplated
hereby shall be effective upon the Effective Date.


9.           Miscellaneous:


(a)           This Agreement shall be governed and construed in accordance with
the laws of the State of New York.


(b)           No modification or amendment of this Agreement or waiver of any
rights herein contained shall be effective unless the same is in writing and is
signed by the party against whom enforcement thereof is being sought.


(c)           This Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their successors and permitted assigns;
provided, that neither this Agreement nor any of the rights, interest or
obligations under this Agreement shall be assigned by any party hereto without
the prior written consent of the other parties hereto.


(d)           The captions and headings throughout this Agreement are for
convenience and reference only and the words contained therein shall not in any
manner be held to define, limit or add to the interpretation, construction or
meaning of any provision of this Agreement.


(e)           If any term or provision of this Agreement or the application
thereof to any person or circumstance shall, to any extent, be held
unenforceable, the remainder of this Agreement and the application of such term
or provision to such persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforced to the fullest extent
provided by law.

 
 

--------------------------------------------------------------------------------

 



(f)           The parties hereto covenant and agree that they will execute,
deliver and acknowledge from time to time at the reasonable request of the
other, and without further consideration, all such further instruments of
assignment or assumption of rights and/or obligations as may be required in
order to give effect to the transactions described herein.


(g)           This Agreement and all documents executed in connection therewith,
may be executed in one or more counterparts and each of such counterparts
(including by facsimile) shall, for all purposes, be deemed an original but all
such counterparts shall constitute one and the same instrument.


(h)           All notices, consents, waivers and other communications hereunder
shall be made and given in the manner, and shall be deemed effective as set
forth in, the Operating Agreement.


(i)           Each of the parties hereto shall pay all of its own fees and
expenses (including attorneys' fees) incurred in connection with this Agreement
and the transactions contemplated hereby.










[remainder of page intentionally blank]



 
 

--------------------------------------------------------------------------------

 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized officers or other persons, as of the date first above
written.




ASSIGNOR:


TRACKPOWER, INC.




By:            ___________________________________
Name:John G. Simmonds
Title:Chairman


ASSIGNEE:


SOUTHERN TIER ACQUISITION II LLC




By:            __________________________________
Name:Jeffrey Gural
Title:    Manager


ONEIDA ENTERTAINMENT LLC




By:            __________________________________
Name:
Title:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A




 
ASSIGNMENT AND ASSUMPTION AGREEMENT
 


THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
29th day of February, 2008, by and among (a) TRACKPOWER, INC., a Wyoming
corporation, (the “Assignor”), (b) SOUTHERN TIER ACQUISITION II LLC
(“Southern”), a New York limited liability company, and (c) ONEIDA ENTERTAINMENT
LLC (“Oneida”), a Delaware limited liability company (Southern and Oneida
collectively referred to herein as the “Assignee”), pursuant to an Agreement to
Transfer Membership Interest, dated as of February 29, 2008, by and between the
Assignor and the Assignee (the "Contract").


WITNESSETH:


WHEREAS, as of the date hereof, Assignor is the owner and holder of 24,532.82
Units, which represents 4.94% of the Membership Interests in the Company; and


WHEREAS, pursuant to the terms of the Contract, Assignor has agreed to sell and
assign to Assignee, and Assignee has agreed to purchase from Assignor, all of
Assignor’s right, title and interest to all of its Membership Interests in the
Company (the “Interest”), all rights held by Assignor under or in respect of the
Operating Agreement that relate to the Interest (the “Assigned Rights”), and
Assignor’s Consulting Fees (as defined in the Contract), all effective as of the
date hereof (the "Effective Date");


NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


1.           Assignment.  Assignor hereby assigns, conveys, transfers and sets
over unto Assignee all right, title and interest of Assignor in and to the
Interest, Assigned Rights and Consulting Fees, effective as of the Effective
Date.  The Interest (and the corresponding Assigned Rights and Consulting Fees)
shall be assigned to the Assignee as follows: (a) 50% of the Interest (and the
corresponding Assigned Rights and Consulting Fees) to be assigned to Southern;
and (b) 50% of the Interest (and the corresponding Assigned Rights and
Consulting Fees) to be assigned to Oneida.


2.           Acceptance and Assumption.  Each of Oneida and Southern, solely on
behalf of itself and not on a joint and several basis, hereby accepts such
assignment and agrees with Assignor that, effective as of the Effective Date,
such Assignee will (x) assume and pay all liabilities and obligations arising
from the ownership of its portion of the Interest that arise on or after the
Effective Date and (y) perform all of the terms, covenants and conditions to be
performed under the Operating Agreement with respect to its portion of

 
 

--------------------------------------------------------------------------------

 

the Interest that arise on or after the Effective Date (collectively, the
“Assumed Obligations”).  Notwithstanding the preceding sentence, except for the
Assumed Obligations, Assignee is not, directly or indirectly, assuming, and
shall not in any way be or become responsible for, any liabilities of Assignor
arising under or relating to the Operating Agreement which arise, directly or
indirectly, out of (i) events occurring prior to the Effective Date, whether or
not such liabilities are known or unknown as of the Effective Date, (ii)
Assignor's transfer of the Interest, the Assigned Rights and the Consulting Fees
to Assignee, (iii) the inaccuracy of any representation or the breach of any
covenant or agreement made by Assignor in the Contract or in the Operating
Agreement, or (iv) any tax liabilities of Assignor, including liability for
taxes attributable to income or losses allocated to Assignor on or in respect of
any of the Interest.


3.           Adjustments to Units and Percentages.  Upon the execution of this
Agreement and after giving effect to the application of the purchase price for
the Transferred Property as contemplated by Section 3 of the Contract, the Units
and Percentages set forth in Exhibit 3.1 of the Operating Agreement shall be as
follows:


 
(i)
Southern – Units 217,544.91 – Adjusted Percentage 43.80%

 
 
(ii)
Oneida – Units 279,162.30 – Adjusted Percentage 56.20%

 
4.           Acknowledgments.   Assignor hereby agrees and acknowledges that as
of the date hereof, Assignor retains no interest in or entitlement to any rights
under the Operating Agreement, including but not limited to any rights in or
entitlements to (i) allocations of profits and losses under Article 8, and (ii)
distributions under Article 9.


5.           Further Assurances.  The parties hereto covenant and agree that
they will execute, deliver and acknowledge from time to time at the reasonable
request of the other, and without further consideration, all such further
instruments of assignment or assumption of rights and/or obligations as may be
required in order to give effect to the transactions described herein.


6.           Successors and Assigns.   This Agreement shall be binding upon and
inure to the benefit of the parties hereto and each of their respective
successors and permitted assigns; provided, that neither this Agreement nor any
of the rights, interests or obligations under this Agreement shall be assigned
by any party hereto without the prior written consent of the other parties
hereto.  None of the provisions of this Agreement shall be for the benefit of or
enforceable by any other person.


7.           Counterparts.   This Agreement may be executed in any number of
counterparts (including by facsimile), and each such counterpart will for all
purposes be deemed an original, and all such counterparts shall constitute one
and the same instrument.  The individuals signing this Agreement on behalf of
the parties hereto represent and warrant that they are duly authorized to do so.

 
 

--------------------------------------------------------------------------------

 





8.           Governing Law.   This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York (including for
such purpose Sections 5-1401 and 5-1402 of the General Obligations Law of the
State of New York).


9.           Contract Controlling. This Agreement is made, executed and
delivered pursuant to the Contract, and is subject to all of the terms,
provisions and conditions thereof.  To the extent of any conflict between the
terms of the Contract and this Agreement, the Contract shall be
controlling.  The Assignor and the Assignee expressly acknowledge and agree that
the rights and remedies of either party under the Contract shall not be deemed
to be enlarged, modified or altered in any way by such execution and acceptance
of this Agreement.
 
 
[signatures on following page]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by duly authorized officers or other persons, as of the date first above
written.




ASSIGNOR:


TRACKPOWER, INC.




By:            ___________________________________
Name:John G. Simmonds
Title:Chairman


ASSIGNEE:


SOUTHERN TIER ACQUISITION II LLC




By:            __________________________________
Name:Jeffrey Gural
Title:    Manager


ONEIDA ENTERTAINMENT LLC




By:            __________________________________
Name:
Title:
